Citation Nr: 1642605	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  10-41 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for fracture L4 status post laminectomy with fusion (back disability) prior to November 27, 2013; and in excess of 40 percent thereafter.

2.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity. 

3.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and December 2013 rating decisions issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded the claim in March 2013.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Subsequently, a December 2013 rating decision granted an increased rating of 40 percent for the back condition, effective November 27, 2013.  

In January 2004, the Committee on Waivers and Compromises located at the New York, New York, RO denied the Veteran's waiver of debts totaling $22,165.07.  While the Veteran did not submit a notice of disagreement as to such decision, in connection with his January 2008 claim for an increased rating for his back disability, he has continuously challenged the validity of the debt and requested a waiver as he is experiencing a financial hardship.  In this regard, he has been informed in an April 2010 letter from VA's Office of General Counsel to contact VA's Debt Management Center for inquiries regarding his debt.  Specifically, the Debt Management Center, as opposed to the RO, is the appropriate facility to address such inquiries.

By letter dated in December 2013, the Veteran was notified of an overpayment resulting in an additional debt of $120.  He has expressed disagreement with the validity of the debt and requested a waiver.  Additionally, he has requested a hearing at the RO on the matter.  
	
The Board does not have jurisdiction over these issues, and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to ratings in excess of 20 percent for radiculopathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

1.  For the entire rating period on appeal, the back disability more closely approximates forward flexion of the thoracolumbar spine of 30 degrees or less, without unfavorable ankylosis, and with incapacitating episodes having a total duration of at least six weeks.

2.  The Veteran has been continuously incarcerated for a felony since August 1982.


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for a rating evaluation of 40 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5235 (2015).

2.  The assignment of a TDIU is denied as a matter of law. 38 U.S.C.A. § 5313 (c) (West 2014); 38 C.F.R. § 3.341 (b) (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In claims for increased rating, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a preadjudicatory notice letter dated in January 2008 to the Veteran which met the VCAA notice requirements.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent a VA examination for his back disability in November 2013.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Concerning the claim for TDIU, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100  to 5107 (West 2014) are not applicable to the claim adjudicated herein because the appeal turns on a matter of law and not on the underlying facts or development of the facts. See Manning v. Principi, 16 Vet. App. 534, 542   (2002). The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts. Id.; See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action with regard to the issue adjudicated herein is harmless error.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Increased Evaluations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Increased Rating for the Back Disability

The Veteran's back disability has been rated as 20 percent disabling under Diagnostic Code 5235 prior to November 27, 2013, and 40 percent disabling thereafter.  For the reasons discussed below, the Board finds that a 40 percent rating is warranted for the entire period on appeal.

The Veteran's service-connected low back disability is rated pursuant to the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5242.  Under the general rating formula, a 20 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.  Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note (2). 

Diagnostic Code 5003, contemplating degenerative arthritis, has been considered; however, the highest rating under that code is 20 percent.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5243, the lumbar spine disability may be evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining, under 38 C.F.R. § 4.25, separate ratings of its chronic orthopedic and neurologic manifestations along with evaluation of all other disabilities, whichever method results in the higher rating.

Diagnostic Code 5243 provides a 20 percent rating when the disability is productive of incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  Under Diagnostic Code 5243, Note (1), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Board notes that the Veteran has been incarcerated in several different facilities since 1982.  Due to record-keeping, treatment, and safety practices within the facilities, VA has had limited access to the Veteran's treatment records and limited ability to provide him with VA examinations.  Thus, the Board has carefully considered the benefit-of-the-doubt rule in light of this.  

A November 2004 treatment record from the correctional institution notes that the Veteran had a laminotomy in July 2003 "without relief."  He presented complaining of mid low back pain which radiates primarily into the right leg and occasionally into the left leg.  He complained of numbness and tingling down the right lateral thigh, lateral calf and lateral foot.  Physical examination revealed that he had 30 degrees of forward flexion.  In March 2005, the diagnosis was lumbar spinal stenosis with right radiculopathy.  Back surgery was recommended.  An October 2006 treatment record notes that he did have back surgery in April 2005.  He had back surgery again in November 2006.  

A VA examination was provided in November 2013.  Forward flexion was to 20 degrees with pain throughout.  He could not perform any repetitions due to pain.  Functional loss, impairment and/or additional limitation of motion was manifested by less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, deformity, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, and lack of endurance.  Tenderness to palpation, guarding, and muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour was noted.  Favorable ankylosis of the entire thoracolumbar spine was noted.  Neurologic abnormalities or findings related to the back condition (such as bowel or bladder problems/pathologic reflexes) were not present.  The examiner noted that the Veteran has IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

For the entire rating period on appeal, the Board finds that a rating of 40 percent, but no higher, is warranted under Diagnostic Code 5235.  The medical evidence shows forward flexion of 30 degrees or less throughout the entire rating period, with favorable ankylosis.  To that end, range of motion testing in November 2004 demonstrated forward flexion to 30 degrees.  No range of motion results have been recorded between November 2004 and the November 2013 VA examination.  Treatment records from the correctional institution indicate a severe back disability that has required multiple surgeries and treatment by specialists, and has not improved.  Rather, the evidence reflects that, during the period on appeal, the back condition has manifested in symptoms that are worse than those recorded prior to the period on appeal.  The range of motion findings in November 2004 showing forward flexion to 30 degrees, combined with the absence of any contradictory evidence, indicate that the Veteran's back condition has not improved at any time during the appeal period.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that his back condition meets the criteria for a 40 percent rating evaluation under Diagnostic Code 5235 for the entire rating period on appeal.

The Board has considered whether rating the Veteran's back condition under Diagnostic Code 5243 would avail him of a higher rating evaluation, but finds that it would not.  The findings of the November 2013 VA examination show that he currently meets the criteria for a 60 percent rating under Diagnostic Code 5243, as demonstrated by incapacitating episodes having a total duration of at least six weeks over the past 12 months.  However, a higher rating under Diagnostic Code 5243 is not available, because the Veteran is already in receipt of separate evaluations for neurological manifestations of his back condition.  To evaluate him under Diagnostic Code 5243, along with his separate ratings for radiculopathy, would constitute pyramiding.  See 38 C.F.R. § 4.14.  In that regard, all of the Diagnostic Codes pertaining to Intervertebral Disc Syndrome contemplate the effects of related neurological manifestations.  The pre-2002 version of Diagnostic Code 5243 specifically included sciatic neuropathy in its rating criteria, see 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001), and the 2002 and 2003 revised regulations allowed for the assignment of a higher rating by combining separate evaluations for chronic orthopedic and neurological manifestations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2 (2003).  Thus, if he were to be assigned a 60 percent rating under Diagnostic Code 5243, 38 C.F.R. § 4.14 would require that his separate ratings for radiculopathy be severed.  

Moreover, rating the Veteran's back condition as 60 percent disabling under Diagnostic Code 5243 and severing his separate radiculopathy ratings would not result in a higher rating than the currently assigned separate orthopedic and neurological ratings.  To that end, a Veteran's combined disability rating is not calculated by adding up the various percentages and coming to a sum, but rather, the combined disability rating is determined by the Combined Ratings Table found in 38 C.F.R. § 4.25 (2015).  The combined rating results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  As discussed above, the Veteran's service-connected back disability is rated as 40 percent disabling.  His service-connected radiculopathy of the lower extremities disabilities are currently assigned separate 20 percent ratings (and are being remanded to determine whether higher ratings are warranted).  Using the Combined Ratings Table, the result is a 60 percent combined disability rating (the Board notes that use of the Combined Ratings Table results in a value of 62, but 38 C.F.R. § 4.25 (2015) instructs to round to the nearest number divisible by 10, which in this case is 60).  Thus, the Veteran's combined back disability and neurological manifestations would be assigned a 60 percent rating, whether by combining separate evaluations under Diagnostic Codes 5235 and 8520, or by severing the separate radiculopathy ratings and assigning a 60 percent rating under Diagnostic Code 5243.  

Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that a 40 percent disability evaluation is warranted for the entire period on appeal because his back disability has more nearly approximated forward flexion to 30 degrees or less.  The Board does not find that the rating assigned should be higher for any other separate period based on the facts found during the appeal period.  A higher rating is not warranted unless favorable or unfavorable ankylosis was found; and no ankylosis was found upon examination in November 2013.  No staged ratings are warranted.

Finally, the Board notes that the Veteran has had several surgeries for his back prior to the appeal period.  In particular, his surgeries in July 2003, April 2005, and November 2006 may have met the criteria for temporary total evaluations based on convalescence.  However, such evaluations are not warranted because the Veteran did not file a formal or informal claim within one year of the surgeries.  

A temporary total rating of 100 percent for convalescence will be assigned if the treatment of a service-connected disability results in a surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2015).  Entitlement to a temporary total convalescence rating arises on the date the Veteran enters the hospital.  38 C.F.R. § 3.401 (h)(2).  Effective dates for temporary total ratings are governed by increased rating provisions of 38 U.S.C.A. § 5110 (a) and (b); 38 C.F.R. § 3.400.  That section provides that "[t]he effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C. § 5110(a).  Therefore, if an application for a temporary convalescent rating is received more than one year after entitlement arises, no increase is available.  Id.

The Veteran filed his claim for increase in January 2008.  The RO granted a temporary convalescent rating for back surgery performed in February 2008.  As the claim was more than a year after his prior back surgery in November 2006, any claim for temporary convalescent ratings for the back surgeries in November 2006, April 2005, and July 2003 falls outside the time period established for filing by the regulations.  Moreover, no informal claim for temporary convalescent ratings was received.  To that end, although medical evidence from state and other institutions may be accepted as an informal claim, such evidence must be submitted by the Veteran or on his behalf within the one year period.  38 C.F.R. § 3.157(b)(3) (2003).

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required for any period on appeal.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The Veteran has asserted that his service-connected disabilities, to specifically include the back disability, prevent him from sustaining gainful employment.  Thus, the Veteran has raised the issue of TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Under 38 C.F.R. § 3.341 (b), a total rating for compensation purposes based on individual unemployability (TDIU) which would first become effective while a Veteran is incarcerated in a Federal, State or local penal institution for conviction of a felony, shall not be assigned during such period of incarceration. See 38 U.S.C.A. § 5313 (c).  The VA's General Counsel has noted that, "[t]he provision that became section 5313(c) was described in the legislative history of Pub. L. No. 96-385 as prohibiting an adjudication of [a TDIU] during the period of the Veteran's incarceration. (emphasis in original)" VAOPGCPREC 13-97 (April 7, 1997) (citing Explanatory Statement of House Bill, Senate Amendment, and Compromise Agreement, 96th Cong., 2d Sess., reprinted in 1980 U.S.C.C.A.N. 3323, 3327).  The Veteran has been continuously incarcerated since August 1982 based upon a felony conviction.  As a result, his TDIU claim, which was raised after he became incarcerated, may not be adjudicated.  Therefore, it is denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).
 

ORDER

For the entire period on appeal, a disability evaluation of 40 percent, but no higher, is granted.

Entitlement to TDIU is denied.


REMAND

A December 2013 rating decision granted service connection for radiculopathy of the right and left lower extremities and assigned initial evaluations of 20 percent, and increased the rating evaluation for the lower back condition to 40 percent.  The rating decision indicated that the Veteran's combined disability evaluation was 60 percent from November 27, 2013.  The Veteran received notification of the rating decision on December 17, 2013.

In a correspondence post-marked on December 16, 2014, he stated, "I was rated at 20% up until this time last year.  After receiving a medical exam by a VA doctor, inside this prison, my rating jumped to 60%.  And I appealed that."  He further indicated that he believes the issue of increased ratings for right and left lower extremity radiculopathy is on appeal, but is unsure due to difficultly communicating with his representative. 

VA has a legacy of paternalism in its dealings with Veterans, King v. Brown, 4 Vet. App. 519, 522 (1993), and must extend a liberal reading to submission from the Veteran.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  With these principles in mind, the Board finds that the Veteran's December 2014 correspondence, while somewhat vague, indicates a disagreement with the ratings assigned for right and left lower extremity radiculopathy in the December 2013 rating decision.  38 C.F.R. § 20.201 (noting that special wording is not required and an NOD must be in terms which can be reasonably construed as disagreement with a determination).  Furthermore, because the December 2014 statement was received by VA within one year of the December 2013 rating decision, it is timely.  38 C.F.R. § 20.302 (a) (2015).  No statement of the case has been issued and accordingly a remand is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2015).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issue of entitlement to ratings in excess of 20 percent for radiculopathy of the right and left lower extremities.  Please advise the Veteran of the time period in which to perfect the appeal.  If the Veteran perfects an appeal of the issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


